This matter is pending before the court upon Brian J. Woods’s objections to an order by the Board on the Unauthorized Practice of Law requiring him to appear for a deposition before the Cleveland Bar Association’s Unauthorized Practice of Law Committee. The Cleveland Bar Association filed a motion for order to show cause why Woods should not be held in contempt for failing to appear at the deposition as ordered by the board.
It appearing to the court from the evidence presented that Woods has not engaged in the unauthorized practice of law, the court orders the Cleveland Bar Association to show cause, through the production of evidence, within 20 days of the date of this order, why the complaint it has filed against him with the Board of the Unauthorized Practice of Law should not be dismissed.
Moyer, C.J., dissents.